In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-14-00486-CR
                           ____________________


                        LETICIA EMERSON, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

________________________________________________________________________

                   On Appeal from the 252nd District Court
                          Jefferson County, Texas
                         Trial Cause No. 11-13043
________________________________________________________________________

                          MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, appellant Leticia Emerson (Emerson)

pleaded guilty to the state jail felony offense of injury to a child. See Tex. Penal

Code Ann. § 22.04(a)(3),(f) (West Supp. 2014).1 The trial court found the evidence

sufficient to find Emerson guilty, but deferred further proceedings and placed


      1
       We cite to the current version of the statute as the subsequent amendments
do not affect the outcome of this appeal.
                                         1
Emerson on community supervision for four years and assessed a $500 fine. The

State subsequently filed a motion to revoke Emerson’s unadjudicated community

supervision. Emerson pleaded “true” to alleged violations of the conditions of her

community supervision. After conducting an evidentiary hearing, the trial court

found that Emerson violated the conditions of her community supervision, found

Emerson guilty of injury to a child, and assessed punishment at twelve months of

confinement.

      Emerson’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes the appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). On February 4, 2015, we granted an extension of time for Emerson to file a

pro se brief. We received no response from Emerson asserting any appellate issues.

We have reviewed the appellate record, and we agree with counsel’s conclusion

that no arguable issues support an appeal. Therefore, we find it unnecessary to

order appointment of new counsel to re-brief the appeal. Compare Stafford v. State,

813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s

judgment. 2



      2
        Emerson may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         2
      AFFIRMED.

                                              _________________________
                                                  LEANNE JOHNSON
                                                        Justice


Submitted on May 11, 2015
Opinion Delivered May 27, 2015
Do Not Publish

Before Kreger, Horton, and Johnson, JJ.




                                          3